—Application by the appellant for a writ of error coram nobis to vacate a de*703cisión and order of this Court dated October 27, 1980 (People v Russotto, 78 AD2d 780), affirming a judgment of the Supreme Court, Kings County, rendered November 25, 1977, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.